DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received January 31, 2022.  Claims 1 and 7 were amended.  Claims 5 and 6 are canceled claims.  Claims 1-4 and 7-10 are pending.
The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 9,748,492 B2) is withdrawn due to the cancellation of claims 5 and 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-4 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,439,146. Although the claims at issue are not identical, they are not patentably distinct from each other because while US ‘146 claim 1 sets forth the hole transport layer includes a compound that requires two benzonaphthofuranylamine skeletons, the instant compounds of claim 1 also require benzonaphthofuranylamine and fluorene skeleton and there is “at least one” of the A-3 benzonaphthofuranylamine group.   Regarding claims 2-4 and 7, the same features of a device structure are also claimed in US ‘146 claims 2-5.  Regarding claims 8-10, the same emission peak limitations are in US ‘146 claims 10-12.
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to form and to use compounds and to form a device structure having the compounds, which are both disclosed by patent US 10,439,146 and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 9,748,492 B2).


    PNG
    media_image1.png
    81
    158
    media_image1.png
    Greyscale

where B is formula (2), which is a fluorene-containing structure, and A is an amine moiety of formula (4) 

    PNG
    media_image2.png
    215
    533
    media_image2.png
    Greyscale

(see col. 2, lines 1 to col. 3, line 54).  
In the formula (4), the X may be oxygen (see col. 3, line 52) and adjacent “R” groups may bond to each other to form a ring structure per the requirement of a benzonaphthofuran group (see col. 3, lines 48-51).  L1 and L2 may be single bond (see col. 3, lines 23-25).  Ar1 may be a substituted or unsubstituted aryl group of 6 to 30 ring carbon atoms (see col. 3, lines 19-21).  Specific aryl groups of 6 to 30 ring carbon atoms are taught at col. 15, lines 6-23, which expressly lists groups such as phenyl and biphenyl as well as fluorenyl.  
	The disclosed amine compounds may be used in a hole transporting layer (see col. 257, lines 40-43).  A device structure may comprise a hole transporting layer and a phosphorescent emitting layer as layers between an anode and a cathode (see col. 257, line 58 to col. 258, line 38).  
	Regarding claim 2, the device may include a substrate (see col. 259, lines 31-45).  
1 and/or the B group is a benzofluorene group of formulas (2) and (3) (see col. 2).  Regarding the instant group A-3 of claim 1, any one of Ito “R” adjacent groups of formula (4) may bond together to form a ring structure (see col. 3, lines 9-16 and 47-51) including the positions of R27 and R28 and the Ito L2 bond may be to the position of R24 (see formula (4) structure at column 3, lines 7-18).
	Further evidence is provided by “Electromagnetic Radiation.” Principles of Remote Sensing - Centre for REMOTE Imaging, Sensing and Processing, Crisp, Centre for Remote Imaging, Sensing & Processing, 2001 https://crisp.nus.edu.sg/~research/tutorial/em.htm with regard to instant claims 8-10.   Regarding claims 8 and 9, Ito et al. teaches a phosphorescent emitting layer may emit green (emission of green is at 500-570 nm of the visible spectrum as evidenced by Crisp ‘2001 at top of page “3/3”).  Regarding claim 10, Ito et al. teaches a phosphorescent emitting layer may emit red (emission of red is at 610-700 nm of the visible spectrum as evidenced by Crisp ‘2001 at bottom of page “2/3”).    See Ito et al. col. 258, lines 39-45.
	Ito et al. does not set forth an example formula (1) compound where a benzonaphthofuran is specifically shown as the formula (4) component of the formula (1), but as discussed above, Ito et al. clearly teaches adjacent “R” groups of the formula (4) may bond together to form an additional ring to result in the required “naphtho”.  Derivatives as claimed are clearly within the defined Ito et al. formula (1) definition.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to have formed a formula (1) material of the reference wherein the result compound would also meet the limitations of the instant claims.  One would expect to achieve an operational device .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 9,748,492 B2) in view of Kobayashi (US 2002/0068191 A1).
Ito et al. is relied upon as set forth above for the rejection of claims 1 and 2.
Ito et al. teaches electroluminescent devices, but is silent with respect to electronic or light devices that may include the electroluminescent devices per instant claims 3 and 4.   Kobayashi teaches in analogous art that organic light emitting devices may be used in electronic applications such as a laptop computer or mobile phone (see figures 7 and 8), which are shown to have operation buttons and housing (see also par. 92).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the electroluminescent devices as taught by Ito et al. in a computer or mobile phone as taught by Kobayashi, because one would expect the Ito et al. device to provide the benefit of light emission for the devices as  taught by Kobayashi.  One would expect to achieve an electronic device or lighting device using the devices of Ito et al. with a predictable result and a reasonable expectation of success.



Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
Applicant argues “The Office Action…provides no reasoning as to why one of ordinary skill would have sought to form a formula (1) material” meeting the limitations of the instant claims.   In the response, the office submits the rejection sets forth how Ito et al. defines a In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The teachings of Ito et al. are not limited to only example compounds and devices.
On the second page of remarks filed January 31, 2022, applicant argues “In contrast to Ito, the application discloses that unexpected and superior results can be achieved with the claimed compounds of general formulae (B-1) to (B-10) having general formula (A-3) in one of the specified bonding positions.  In particular, the application teaches that ‘a high phosphorescent level can be achieved’ with the claimed compounds.  Application, [0078]; see also [0085].”  In response, the office submits the information in paragraphs [0078] and [0085] of the specification as filed is a statement by applicants and does not contain any specific Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.)” and applicant has “the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992)”.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.